Citation Nr: 0803283	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-15 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for neck disability.

2.  Entitlement to an increased disability rating for low 
back disability, including lumbosacral strain, arthritis, and 
intervertebral disc syndrome (IVDS), currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to April 
1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for cervical spine disability, and continued a 20 
percent disability rating for lumbosacral strain with 
arthritis at L5.

The veteran alleges that she has fibromyalgia that is caused 
and/or aggravated by service connected lumbosacral spine 
disability.  This issue, which has not been developed and 
adjudicated by the RO, is referred to the RO for appropriate 
action.

The issue of service connection for cervical spine disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's service connected thoracolumbar spine 
disability has been manifested by low back pain and muscle 
spasm with range of motion loss that more nearly approximates 
severe limitation of lumbar spine motion when considering 
functional impairment on use; she has no objective chronic 
neurologic deficits and no periods of prescribed bed rest for 
IVDS attacks during the appeal period.



CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, for the 
veteran's low back disability, including lumbosacral strain, 
arthritis, and IVDS, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5243, 5292, 
5295 (2003); 38 C.F.R. Part 4, including §§ 4.2, 4.7, 4.71a, 
Diagnostic Codes 5010, 5237, 5242, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The United States Court of Appeals for Veterans Claims 
(Court) has ruled the notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

In this case, the veteran was provided a pre-adjudicatory 
VCAA letter in March 2002 that informed her of what evidence 
was required to substantiate the claim and of the respective 
duties between her and VA in developing her claim.  She was 
implicitly advised to submit to the AOJ any evidence relevant 
to her claim.  In May 2006, the veteran was sent a fully 
compliant VCAA notice that clearly addressed all 5 elements 
identified in Dingess.  The case was then readjudicated in a 
July 2007 supplemental statement of the case (SSOC).

Although fully compliant VCAA notice was not provided before 
the initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  In large part, her testimony before the 
Board has been influential in assigning an increased rating 
in this case.  As this rating is uniform throughout the 
appeal period, there is no prejudice in failing to timely 
advise the veteran of the criteria for establishing effective 
dates of award.  For these reasons, it is not prejudicial to 
the veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

With respect to the lumbosacral spine disability rating 
issue, VA has obtained service medical records, assisted the 
veteran in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
the disability, and afforded the veteran the opportunity to 
give testimony before the Board.  The veteran indicates 
receiving private treatment for fibromyalgia involving 
symptoms of muscle spasm, pain and depression.  As noted in 
the remand following this decision, the RO has not provided 
sufficient explanation as to whether an attempt was made to 
obtain these records.  The Board concedes the presence of 
lumbar spine pain and muscle spasm to the point where the 
veteran is entitled to the maximum rating allowable for 
limitation of lumbar spine motion.  The veteran's description 
of this private evidence, in her statements of record and her 
testimony before the Board, leads the Board to the conclusion 
that such records are not particularly relevant with respect 
to the criteria pertaining to a higher rating for her lumbar 
spine disability.  In the Board's opinion, it would be far 
more prejudicial to the veteran in delaying a decision in 
this case than proceeding to a decision awarding a 40 percent 
rating for the entire appeal period.  VA has substantially 
complied with the notice and assistance requirements, and the 
veteran is not prejudiced by a decision on this issue at this 
time.

Rating for Lumbosacral Spine Disability 

The veteran is seeking a rating higher than 20 percent for 
her service-connected lumbosacral spine disability.  
Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The Court has indicated that, in order to evaluate the level 
of disability and any changes in condition, it is necessary 
to consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  The Court has also noted that a claimant may 
experience multiple degrees of disability, that might result 
in different levels of compensation, from the time an 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  In this case, the Board will consider the 
possibility that different ratings may be warranted for 
different time periods.

The RO has described the veteran's service-connected low back 
disability as lumbosacral strain and arthritis at the L5 
vertebra.  In May 2006, the Board remanded the case for 
evidentiary development and other actions.  The Board noted 
that medical records regarding the veteran's low back 
included diagnoses of radiculopathy.  The Board instructed 
the RO to consider the veteran's low back disability under 
the rating schedule criteria for evaluating IVDS.

The veteran submitted in March 2002 the claim, for an 
increased rating for a low back disability, that is currently 
before the Board on appeal.  The criteria for rating 
disabilities of the spine, including strain, arthritis, and 
disc disorders, changed two times during the course of this 
appeal, in September 2002 and 2003.  For the period prior to 
the effective date of each revision, the Board will apply the 
earlier version of the rating criteria.  From the effective 
date of each revision, the Board will apply the revised 
regulation.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

Prior to a September 2003 revision, the criteria for 
evaluating lumbosacral strain were as follows:

Severe; with listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion  
............ 40 percent

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position
   ........................................................ 20 
percent

With characteristic pain on motion  
............... 10 percent

With slight subjective symptoms only  
............ 0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Prior to the September 2003 revision, arthritis was evaluated 
based on the limitation of motion of the affected joints, 
with a minimum rating of 10 percent for arthritis in a group 
of minor joints, such as the lumbosacral spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2003).  Limitation of motion 
of the lumbosacral spine was rated at 40 percent if severe, 
20 percent if moderate, and 10 percent if slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).

Effective September 26, 2003, lumbosacral strain and 
arthritis of the thoracolumbar spine are evaluated under a 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a (2007).  Under that Formula, a 
spine disorder is rated with or without pain, radiating pain, 
stiffness or aching.  The criteria for evaluating a disorder 
of the thoracolumbar spine under the Formula are as follows:

Unfavorable ankylosis of the entire spine  
... 100 percent

Unfavorable ankylosis of the entire 
thoracolumbar spine
   ..................................................... 50 percent

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine  
..................................... 40 
percent

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis  
................ 20 percent

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height  ................... 
10 percent

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): For VA compensation purposes, 
normal forward flexion of the 
thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for 
each component of spinal motion provided 
in this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Id.

Prior to either the September 2002 revision or the September 
2003 revision, IVDS was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief  .......................... 60 
percent

Severe; recurring attacks, with 
intermittent relief
   ....................................................... 40 percent

Moderate; recurring attacks  .................... 20 
percent

Mild  ................................................ 10 percent

Postoperative, cured  .............................. 0 
percent

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, the criteria for evaluating 
IVDS were revised to the following:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its 
chronic orthopedic and neurologic 
manifestations along with evaluations for 
all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months
   ..................................................... 60 percent

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months  
.........................................
..... 40 percent

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months  
.........................................
..... 20 percent

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months  
.........................................
..... 10 percent

Note (1): For purposes of evaluation, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003), as corrected 
and amended by 69 Fed. Reg. 32,449 (2004).

Effective September 26, 2003, IVDS is evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).  The rating criteria for IVDS 
based on incapacitating episodes are the same as the criteria 
under Diagnostic Code 5293 under the 2003 version of the 
rating schedule.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2007).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2007).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

The veteran was seen for low back pain after she slipped and 
fell to the floor during service in February 1984.  Her 
claims file contains post-service medical records dated from 
1991 forward.  Those records reflect ongoing low back 
symptoms, and prescription of medication to address those 
symptoms.

On VA medical examination in August 1998, the veteran 
reported having low back pain with radiation of pain into her 
left leg and foot.  She indicated that she had flare-ups of 
more severe low back pain with bending, squatting, or 
stooping, and with prolonged standing or walking.  She stated 
that during such flare-ups she often had to rest and limit 
her activities.  The examiner noted that the veteran walked 
slightly bent forward, with her back erect.  There was 
decreased sensation to light touch of the lower lateral leg.  
The examiner noted tenderness and some tightness of the 
paralumbar muscles.  The ranges of motion of the lumbosacral 
spine were to 45 degrees of forward flexion, 0 degrees of 
extension, 15 degrees of left lateral flexion, 5 degrees of 
right lateral flexion, 15 degrees of left rotation, and 20 
degrees of right rotation.

On VA examination in March 2004, the veteran reported ongoing 
and worsening problems with her low back.  She stated that 
her back pain limited her to 50 to 75 yards of walking.  She 
reported having incapacitating episodes about two times per 
week.  She indicated that such episodes usually lasted all 
day, and that during such episodes she took medication and 
remained lying down all day.  The veteran reported that she 
was not able to work because of her back pain.  She related 
that she was going to school, and that other students helped 
her carry books and get from class to class.

The examiner reported that the veteran's gait was essentially 
normal.  There was notable muscle spasm in the lumbosacral 
area.  Forward flexion of the thoracolumbar spine was limited 
to 45 degrees, with pain beginning at 30 degrees.  Extension 
was limited to 15 degrees, with pain at that point.  Lateral 
bending was limited to 20 to 25 degrees to each side, with 
pain.  The examiner observed evidence of genuine discomfort 
with repeated motions, with decreased ranges of motion with 
each repetition.

In February 2005, the veteran had a videoconference hearing 
before the undersigned Acting Veterans Law Judge.  She 
reported that she had been in VA treatment for low back 
problems continuously since separation from service.  She 
indicated that she had daily low back pain for which she took 
medication.  She related that her back pain worsened with 
extended standing, sitting, or driving, and that back pain 
made it difficult for her to walk more than very short 
distances.  She stated that the low back pain radiated into 
her right leg.  She reported that back pain awakened her 
almost every night.

On VA medical examination in August 2006, the veteran 
reported daily low back pain.  She indicated that she had a 
sedentary job, and that she had to stand and move around 
about every 15 minutes to reduce the low back pain.  She 
stated that she had not had any incapacitating episodes of 
low back symptoms in the preceding 12 months.  The examiner 
observed that the veteran's gait was steady and smooth, and 
that her posture was good.  The veteran was guarded with 
regard to her low back, and complained of pain to very light 
palpation and percussion.  She reported pain with all motions 
of the thoracolumbar spine.  Motion, with pain, was limited 
to 20 degrees of forward flexion, 10 degrees of extension, 10 
degrees of lateral bending to each side, and 10 degrees of 
rotation to each side.  The examiner did not observe muscle 
spasm.  The examiner did not observe guarding severe enough 
to result in abnormal gait or abnormal spinal contour.  
Computed tomography (CT) of the lumbar spine showed mild 
bulge in the disc at L4-L5, and a broad-based bulge in the 
L5-S1 disc.

In a September 2006 VA neurological examination, the veteran 
reported low back pain, and numbness and tingling in the 
lower extremities.  The examiner found that the veteran's 
gait, reflexes, motor strength, and sensation were normal.  
The examiner indicated that March 2005 x-rays showed a normal 
sacroiliac joint, and that August 2006 x-rays showed a normal 
thoracolumbar spine.  The examining neurologist stated the 
impression that the veteran's low back pain was most likely 
musculoskeletal.  He indicated that imaging and examination 
did not show any evidence of radiculopathy.

The veteran complains of constant low back pain and 
restricted range of motion which is exacerbated during flare-
ups of disability.  VA examination reports in March 2004 and 
August 2006 measured forward flexion of 45 degrees and 20 
degrees, respectively.  Significantly, the March 2004 VA 
examination report indicated that pain on motion began at 30 
degrees of forward flexion.  Additional evidence includes the 
veteran's consistent and credible evidence of functional 
impairment of the thoracolumbar spine on use.  The Board 
applies the benefit of the doubt rule in favor of the veteran 
by finding that, with consideration of her credible report of 
functional impairment on use, the veteran's overall 
disability more nearly approximates severe limitation of 
lumbar spine motion.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 4.40, 4.45 (2007).  Thus, a 40 percent rating is 
warranted under Diagnostic Code 5292 for the entire appeal 
period.  This is the highest rating under this diagnostic 
code.  This is also the highest rating for a lumbosacral 
strain pursuant to Diagnostic Code 5295.

The Board next finds that the lay and medical evidence of 
record demonstrates that the veteran's IVDS falls well short 
of the criteria for a 60 percent rating under Diagnostic Code 
5293.  The Board notes that VA medical records prior to the 
appellate period include assessments of left leg 
sciatica/radiculopathy.  However, a more thorough VA 
neurologic examination in September 2006 was conducted based 
upon review of the entire claims folder and radiologic 
imaging of the lumbar spine.  This examiner found no clinical 
or imaging evidence of radiculopathy in either lower 
extremity.  The Board assigns greater probative weight to the 
thorough September 2006 VA neurology examination report 
findings, and finds that the veteran's IVDS is less than 
pronounced in degree with no chronic neurologic findings.  As 
such, the Board cannot find, even with consideration of the 
provisions of 38 C.F.R. §§ 4.7 and 4.45, that the criteria 
for a 60 percent rating under Diagnostic Code 5293 have been 
met.

The rating criteria were revised in September 2002 to 
consider the duration of incapacitating episodes of IVDS.  
The veteran has described IVDS episodes of severity where she 
has to lie down for the remainder of the day.  A careful 
review of the record does not disclose during the appeal 
period a single instance where her IVDS episodes required 
treatment and a prescription of bed rest by a physician as 
required for consideration of a rating based upon the yearly 
duration of episodes of IVDS.  38 U.S.C.A. § 4.71a, 
Diagnostic Code 5243, NOTE.

As noted above, VA neurology examination in September 2006 
found no clinical or imaging evidence of lower extremity 
radiculopathy.  Specifically, physical examination indicated 
normal gait, reflexes, motor strength and sensation.  As 
such, The Board must find that there is no objective evidence 
of any chronic neurology manifestations of IVDS.  Thus, a 
higher rating based upon separately evaluating the chronic 
orthopedic and neurologic manifestations of IVDS is not 
warranted.

In pertinent part, the only possible higher rating available 
for a chronic orthopedic manifestation of lumbar spine 
disability under the revised would require a finding of 
favorable or unfavorable ankylosis.  Fixation of a spinal 
segment in neutral position (zero degrees) represents 
favorable ankylosis.  Cf. 38 C.F.R. § 4.71a, Schedule of 
ratings - musculoskeletal system, NOTE 5.  In this case, 
there is no competent evidence of ankylosis of the lumbar 
spine, and the regulatory changes do not offer a more 
favorable result in this case.

In summary, the Board finds that the veteran's service 
connected thoracolumbar spine disability has more nearly 
approximated severe limitation of lumbar spine motion since 
the inception of the appeal, thus entitling her to a uniform 
40 percent rating.  The Board finds no basis in the record 
for consideration of a higher rating for any time during the 
appeal period.  The benefit of the doubt rule has been 
resolved in her favor in awarding a 40 percent rating.  
38 C.F.R. § 5107(b) (West 2002).

In cases that are exceptional, such that the standards of the 
rating schedule appear to be inadequate to evaluate a 
disability, an extraschedular rating may be considered.  
38 C.F.R. § 3.321(b)(1) (2007).  Extraschedular ratings under 
38 C.F.R. § 3.321(b)(1) are limited to cases in which there 
is an exceptional or unusual disability picture, with such 
related factors as marked interference with employment, or 
frequent periods of hospitalization, that makes it 
impractical to apply the regular standards of the rating 
schedule.  The Board does not have the authority to assign, 
in the first instance, higher ratings on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular 
rating may be warranted, the Board must refer the case to 
designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 
(1996).

In this case, the veteran has not had frequent 
hospitalizations for her lumbosacral spine disability.  The 
veteran has reported that her low back and neck disorders 
have affected her ability to work.  In recent years, however, 
the veteran has reported that her neck disorder is more 
disabling than her low back disorder.  In addition, the 
veteran has indicated that for a period she stopped working 
and pursued a degree, and that she later reentered 
employment.  Overall, the evidence does not indicate that the 
veteran's low back disability, by itself, affects her ability 
to work to an extent that constitutes marked interference 
with employment.  The Board therefore concludes that the 
manifestations and effects of the veteran's lumbosacral spine 
disability do not necessitate referral of the rating of that 
disability to designated VA officials for consideration of an 
extraschedular rating.


ORDER

A 40 percent rating for lumbosacral spine disability is 
granted, subject to the laws and regulations controlling the 
disbursement of monetary benefits.

REMAND

The veteran reports that chronic pain in her neck began while 
she was in service, continued after service, and was 
aggravated by a motor vehicle accident after service.  The 
veteran has a service-connected low back disability that 
arose from a slip and fall injury during service in February 
1984.  She contends that her neck was injured in the same 
incident in February 1984, or that her neck disorder 
developed as a result of her low back disability.  In the 
February 2005 hearing, the veteran indicated that Robert A. 
Nelson, M.D., a private orthopedist who had treated her, had 
stated that her neck problems were related to the injury 
during service or to the chronic low back disorder.  At the 
time of the hearing, the veteran's claims file contained 
short statements from Dr. Nelson, but no treatment records.

In May 2006, the Board remanded the veteran's case for the 
development of additional evidence.  The Board instructed the 
RO to obtain records of Dr. Nelson's treatment of the 
veteran.  The veteran signed a release for Dr. Nelson to 
provide the records to VA.  The claims file has been returned 
to the Board for adjudication.  The file does not contain any 
additional records from Dr. Nelson, and does not contain any 
documentation that the RO requested records from Dr. Nelson.  
The Court has ruled that the Board has a duty under law to 
ensure that the RO complies with remand orders of the Board 
or the Court.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Board will remand the case again for the RO to request 
records from Dr. Nelson.  The RO's efforts to obtain the 
records should be documented in the claims file, and the 
records obtained should be associated with the claims file.

In addition, on remand, the veteran should receive a VA 
examination of her neck, with a review of her claims file, 
and an opinion from the examiner as to the likely etiology of 
any current cervical spine disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete VA 
clinical records of treatment from the 
Dublin VAMC since May 2006, and the 
Augusta VAMC since October 2006.

2.  Request all records of treatment of 
the veteran from 1997 to 2001 by Robert A. 
Nelson, M.D.  The veteran has provided the 
following address for the doctor: 1818 
Forsyth St., Macon, GA 31204.  The RO 
should associate with the claims file all 
records received from Dr. Nelson, and 
documentation of all attempts to obtain 
records, including any negative responses.

3.  Schedule the veteran for appropriate 
VA examination to address the likely 
etiology of any current cervical spine 
disability.  The examiner must be provided 
with the veteran's claims file for review.  
The examiner should provide a diagnosis 
for any current disorder of the veteran's 
cervical spine.  After examining the 
veteran and reviewing the claims file, the 
examiner should express opinions to the 
following questions:
    a) whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current cervical 
spine disorder is causally related to 
service, to include injury during service; 
or
    b) whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current impairment 
of the cervical spine is caused or 
aggravated by service connected 
thoracolumbar spine disability.  
Aggravation is defined for legal purposes 
as a worsening of the underlying condition 
versus a temporary flare-up of symptoms; 
and 
    c)  if it is determined that the 
claimant's cervical spine disability is 
aggravated by her service-connected 
thoracolumbar spine disability, the 
examiner is requested to provide an 
opinion as to the baseline level of 
severity of such disability before the 
onset of aggravation and the current level 
of severity

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


